ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-061, recommending that CHARLES S. EPSTEIN of EDISON, who was admitted to the bar of this State in 1985, be disbarred for violations of RPC 8.4(c) (conduct involving deceit, dishonesty and misrepresentation), and the principles of In re Siegel, 133 N.J. 162, 627 A.2d 156 (1993);
And CHARLES S. EPSTEIN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CHARLES S. EPSTEIN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that CHARLES S. EPSTEIN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHARLES S. EPSTEIN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*306ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.